Citation Nr: 0514548	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating from 10 percent for 
impingement syndrome of the right shoulder.

2.  Entitlement to a temporary total evaluation beyond 
January 31, 2002, because of treatment for a service-
connected condition requiring convalescence under 38 C.F.R. 
§ 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
July 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran a 100 percent rating 
effective December 14, 2001, to February 1, 2002, for surgery 
on the veteran's right shoulder, and assigned a 10 percent 
rating for the right shoulder from February 1, 2002.  


REMAND

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  The veteran 
has not been sent a VCAA letter regarding his current claims.  
Although a VCAA letter was sent to the veteran in September 
2001 regarding an increased rating for his right shoulder, 
said letter was sent regarding the increased rating claim 
that was adjudicated in December 2001.  No letter was sent to 
the veteran regarding the claims raised in the March 2002 
claim (after his December 2001 surgery) and adjudicated by 
the RO in a June 2002 rating decision.  

Even if it is conceded that the September 2001 letter relates 
to one of the current issues on appeal (the letter refers to 
an increased rating for the right shoulder disability), said 
letter does not inform the veteran what information and 
evidence is necessary to substantiate the claim of an 
increased rating for a right shoulder disability pursuant to 
38 C.F.R. § 3.159(b).  Accordingly, the veteran's claim must 
be remanded so that the veteran can be provided notice as 
required under the provisions of 38 C.F.R. § 3.159(b) in 
written format.  

For this reason, the  appellant's case is REMANDED for the 
following actions:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the VCAA and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claims of an increased rating from 10 
percent for impingement syndrome of the 
right shoulder and entitlement to a 
temporary total evaluation beyond January 
31, 2002, because of treatment for a 
service-connected condition requiring 
convalescence under 38 C.F.R. § 4.30, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

2.  After an appropriate period of time, 
or after the veteran indicates that he has 
no further evidence to submit, the 
appellant's claims of an increased rating 
from 10 percent for impingement syndrome 
of the right shoulder and entitlement to a 
temporary total evaluation beyond January 
31, 2002, because of treatment for a 
service-connected condition requiring 
convalescence under 38 C.F.R. § 4.30 
should be readjudicated.  In the event 
that the claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





